DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I and the combination of SEQ ID No. 1-219 in the reply filed on 11/17/2021 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 1-4,6, 9, 12-20, 26-29, 31 are pending.  Claims 5,7-8,10-11,21-25,30,32 have been cancelled.  Claims 19, 28-29, 31 are withdrawn as being drawn to a nonelected invention. 
An action on the merits for claims 1-4,6,9,12-18,20,26-27 is set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4,6,9,12-18,20,26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are drawn to a method of diagnosing the presence, absence or risk of breast cancer in an individual by determining SEQ ID NO. 1-219 and measuring a methylation score.  Further claim 13 is drawn to any segment of SEQ ID No. 1-219 and determination of the functionality of being an epigenetic biomarker.
The claims are drawn to a very large genus of examining methylation patterns of any samples from any type of individual to detect breast cancer. Based upon the description in the specification although the skilled artisan could readily use a methylation analysis, the artisan would first need to determine if it functionally detectable of breast cancer in the samples from any of the different species as such the specification has not provided written support for the structures with the recited functionality.   
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  The instant specification has not provided the critical structures in any individual in any sample to functionally determine colorectal cancer 
	Further, the art does not provide guidance to sufficiently describe relevant identifying characteristics or functional attributes that would distinguish different members of the claimed genus. In the instant case it is not clear that the functionality of colorectal cancer can be extrapolated to non-human individuals or in any sample type based upon the mSCORE or if the score numbers are based upon a particular sample from a specific species.  This finding is supported by Feng (PNAS 2010 Vol 107 No 19 pages 8689-8694). Specifically, Feng teaches that although DNA methylation likely has a conserved role in gene silencing, the levels and patterns of DNA methylation appear to vary drastically among different organisms (abstract).  
Herein the claims are drawn to any type of sample in any subject however, there is no written support that the mSCORE would between the different types of samples and species would be functionally the same. 
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common attributes or features of the transcripts consistently detected across array 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4,6,9,12,14-18,20,26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4,6,9,12,14-18,20,26-27 are indefinite over the determination of the mSCORE of claim 1.  In particular the COV is the number of MRs for the subject which contains at least one residue and mTOT is the sum all of methylated residues of all considered MRs.  This phrase is unclear as first it is not clear if the claim is intending the MR in SEQ ID No. 1-219 or if the claim is broader and require at least one MR in any part of the subject genome.  Furthermore, it is not clear what is meant by “sum of MR”.  Is this the sum of the amount of MR, the presence of MR, or level of MR or some other sum.  Therefore, the metes and bounds are unclear.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4,6,9,12-18,20,26-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation without significantly more. The claim(s) recite(s) a judicial exception of correlation of breast cancer with methylation score and the abstract idea of a methylation score. With regard to claim 13, the judicial exception is “recording” which could be considered a mental step. This judicial exception is not integrated into a practical application because the claims require steps of assaying known sequences and performing an mSCORe, which is itself an abstract idea.  The assaying does not provide a step to integrate the judicial exception.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not integrate the judicial exception to steps that are not considered routine and conventional steps. 
These judicial exceptions are not integrated into a practical application because the claims only recite the natural correlation/abstract idea, wherein the step of assaying does not integrate the judicial expectation.  The abstract idea of mSCORE can be considered a mental step.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps are considered general and routine knowledge in the prior art as exemplified by 
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, a   natural phenomenon and an abstract idea.
The correlation of correlation cancer and methylation amount is considered a natural correlation.  The step of assaying in the sample are considered a routine and conventional step as discussed below.   
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps require only routine and convention steps and does not integrate the judicial exception to a practical application.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims do not require any elements that integrate the judicial exception.  
The steps that are not considered judicial expectations are the step of assaying the recited seq id numbers.  The specification indicates that these sequences are known and from arrays that are sold (p. 4).  Assaying is a routine method of 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634